DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing piece of a release lever 14RL must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  While the drawings clearly identified and pointed out the release lever 14RL, the drawings do not identify and point out the "fixing piece" of the release lever 14RL.  Also, the fixing piece does not have assigned reference number.  Therefore, the fixing piece of the release lever 14RL cannot be located and it is not clear whether the drawings show this fixing piece.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0095], line 1, the examiner suggests the applicant to change "Fig. 22B" to -- Fig. 20B -- because the reference numbers described in Paragraph [0095] are shown in Fig. 20B.  Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1, line 1, the examiner suggests the applicant to change "transceiver module" to -- a transceiver module --.  
Claim 1, line 2, "a transceiver module" should be -- the transceiver module -- because claim 1, line 1 already recited, "transceiver module".  
Claim 2, line 1, the examiner suggests the applicant to change "transceiver module" to -- a transceiver module --.  
Claim 2, line 2, "a transceiver module" should be -- the transceiver module -- because claim 2, line 1 already recited, "transceiver module".  
Claims 3-5, line 1, the examiner suggests the applicant to change "transceiver module" to -- the transceiver module --.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,859,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claim 1 of the present application are taught by claim 2 of U.S. Patent No. 10,859,777 B2.

Present Application No. 16/734,073
US 10,859,777 B2





1.     A receptacle assembly for transceiver module comprising:
a connector connected to a transceiver module; and
a receptacle cage including a module accommodating portion including a module slot provided at one end and configured to allow passage of the transceiver module, the module accommodating portion being configured to attachably and detachably accommodate the transceiver module,
a connector accommodating portion communicating with the module accommodating portion and being configured to accommodate the connector, and
a stopper piece provided at the module accommodating portion and configured to guide the transceiver module in a first attitude being inserted into the module accommodating portion, and when the transceiver module in a second attitude inverted from the first attitude is inserted into the module accommodating portion, to restrict an insertion operation of the transceiver module.

a receptacle assembly for the transceiver module including 
a connector connected to the transceiver module, and 
a receptacle cage including a module accommodating portion including a module slot provided at one end and configured to allow passage of the transceiver module, the module accommodating portion being configured to attachably and detachably accommodate the transceiver module, 
a connector accommodating portion communicating with the module accommodating portion and being configured to accommodate the connector, and 
a stopper piece provided at the module accommodating portion and configured to guide the transceiver module in a first attitude being inserted into the module accommodating portion, and when the transceiver module in a second attitude inverted from the first attitude is inserted into the module accommodating portion, to restrict an insertion operation of the transceiver module.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, "a fixing piece of a release lever of the transceiver module" in lines 4-5.  However, the fixing piece cannot be identified in the drawings because the specification did not assigned a reference number for the fixing piece.  Therefore, it is not clear what part of the release lever of the transceiver module is the fixing piece and how the fixing piece is engaging with the lock piece of the receptacle cage.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 8,747,159 B2).
Liu discloses a receptacle assembly 1 for a transceiver module (not shown) comprising: a connector 10 connected to the transceiver module; and a receptacle cage 100 including a module accommodating portion 106 having a module slot (not labeled, see an opening shown in Fig. 2 pointed by the reference number 106) provided at one end and configured to allow passage of the transceiver module, the module accommodating portion 106 being configured to attachably and detachably accommodate the transceiver module, and a connector accommodating portion 102a communicating with the module accommodating portion 106 and being configured to accommodate the connector 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 8,747,159 B2) in view of Yokoyama et al (US Patent Application Publication No. 2014/0322960 A1).
Liu discloses a receptacle assembly 1 for transceiver module (not shown) comprising: a connector 110 connected to a transceiver module; and a receptacle cage 100 including a module accommodating portion 106 including a module slot (not labeled, see an opening shown in Fig. 2 pointed by the reference number 106) provided at one end and configured to allow passage of the transceiver module, the module accommodating portion 106 being configured to attachably and detachably accommodate the transceiver module, a connector accommodating portion 102a communicating with the module accommodating portion 106 and being configured to accommodate the connector 110.
However, Liu does not disclose a stopper piece provided at the module accommodating portion 106 and configured to guide the transceiver module in a first attitude being inserted into the module accommodating portion 106, and when the transceiver module in a second attitude inverted from the first attitude is inserted into the module accommodating portion 106, to restrict an insertion operation of the transceiver module.
On the other hand, Yokoyama discloses a receptacle assembly 100 comprising a connector 140; a receptacle cage 110 including an accommodating portion 106 with an opening 120 (see Fig. 2) for accommodating a mating connector 200; a stopper piece 132 provided at the module accommodating portion 106 and configured to guide the mating connector 200 in a first attitude being inserted into the module accommodating portion 106, and when the mating connector 200 in a second attitude inverted from the first attitude is inserted into the module accommodating portion 106, to restrict an insertion operation of the mating connector 200.  
.

 Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831